
	

114 HR 3233 IH: Congressional Intern Protection Act of 2015
U.S. House of Representatives
2015-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3233
		IN THE HOUSE OF REPRESENTATIVES
		
			July 28, 2015
			Mr. Cummings (for himself, Mr. Scott of Virginia, and Ms. Meng) introduced the following bill; which was referred to the Committee on House Administration
		
		A BILL
		To amend the Congressional Accountability Act of 1995 to protect unpaid interns in the legislative
			 branch from workplace harassment and discrimination, and for other
			 purposes.
	
	
 1.Short titleThis Act may be cited as the Congressional Intern Protection Act of 2015. 2.Extension to unpaid interns of rights and protections against employment discrimination under Congressional Accountability Act of 1995 Section 201 of the Congressional Accountability Act of 1995 (2 U.S.C. 1311) is amended—
 (1)by redesignating subsection (d) as subsection (e); and (2)by inserting after subsection (c) the following new subsection:
				
					(d)Application to Unpaid Interns
 (1)In generalSubsections (a) and (b) shall apply with respect to an intern, including an applicant for an internship and a former intern, in the same manner and to the same extent as such subsections apply with respect to an employee.
 (2)Intern definedThe term intern means an individual who performs uncompensated voluntary service for an employing office to earn credit awarded by an educational institution or to learn a trade or occupation..
			
